*872RESOLUCIÓN
Visto el Informe de la Directora de la Oficina de Inspec-ción de Notarías y la comparecencia del Ledo. Julio C. Sil-vagnoli Collazo, y al no haber objeción a la reinstalación del licenciado Silvagnoli Collazo, se ordena que previo a los trámites correspondientes en ley, se le reinstale al ejercicio de la notaría.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
El Juez Asociado Señor Fuster Berlingeri no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo